Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.		Claims 5, 12 and 18 have been amended from the current set of Claims filed on 10/22/2020.
3.		Applicant’s 35 U.S.C. § 101 rejection arguments regarding Claims 1-20, see Pages 11-14 filed 10/22/2020, have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 101 rejection for Claims 1-20 is withdrawn. 
4. 		Applicant’s 35 U.S.C. § 103 rejections arguments regarding Claims 1-20, see Pages 14-22 filed 10/22/2020, have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 103 rejections for Claims 1-20 is withdrawn.
5.		Claims 1-4, 6-11, 13-17 and 19-20 are allowed as indicated in the reasons of allowance and in response to the current set of claims filed on 10/22/2020.

Continued Examination under 37 CFR 1.114
6.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.

Reasons for Allowance
7. 		The following is an Examiner’s statement of reasons for allowance:
Examiner interprets based upon the claim limitations that there is no disclosure in the existing prior art or any new art that discloses the features relating to:
“training, by a machine learning operation executed by the processor, a classifier of a classification-based recommendation model using the structured data and the unstructured data to identify similarities between the one or more current entities and the one or more potential target entities, wherein identifying the similarities includes performing a semantic analysis of TF-IDF vectors within the structured data and the unstructured data to develop a similarity matrix of the one or more potential target entities and the one or more current entities”
Examiner points to the following references as the closest prior arts:
		1) US PG Pub (US 2017/0103441 A1) to Kolb
		2) US PG Pub (US 2017/0103439 A1) to Kolb
		3) US PG Pub (US 2011/0106807 A1) to Srihari
Regarding the 1st Kolb reference, Kolb teaches matching buyer requirements to Evidence Documents of vendors. The system comprises a database of Evidence Documents and organizations. A user may enter their requirements using natural language, which the system analyzes to determine which Evidence Documents are most relevant. See Kolb: ¶ [0052]: “Term Frequency Inverse Document Frequency (TFIDF) is another method to discover and weight important, informative keywords in a collection of documents, by determining words that are frequently used in a document but infrequently used in the collection overall. The Matching Engine can infer that documents with the same keywords are similar. These keywords may be shown to the user as a concise representation of a document or collection of documents that describe a common specialty, industry, ability, service or product.” 
1st Kolb reference either individually or as a whole does not teach or suggest:
“training, by a machine learning operation executed by the processor, a classifier of a classification-based recommendation model using the structured data and the unstructured data to identify similarities between the one or more current entities and the one or more potential target entities, wherein identifying the similarities includes performing a semantic analysis of TF-IDF vectors within the structured data and the unstructured data to develop a similarity matrix of the one or more potential target entities and the one or more current entities”
Regarding the 2nd Kolb reference, Kolb teaches allowing for receiving evidence of a vendor's capability and creating database objects by extracting features therefrom and permitting a user to search for a vendor using the evidence. The system can have a database of case studies and organizations. A user may enter their search query and the search engine determines which vendors or evidence document are most relevant. See Kolb: ¶ [0061]: “Term Frequency Inverse Document Frequency (TFIDF) is another method to discover and weight important, informative keywords in a collection of documents, by determining features that are frequently used in a document but infrequently used in the collection overall. These features may be shown to the 
2nd Kolb reference either individually or as a whole does not teach or suggest:
“training, by a machine learning operation executed by the processor, a classifier of a classification-based recommendation model using the structured data and the unstructured data to identify similarities between the one or more current entities and the one or more potential target entities, wherein identifying the similarities includes performing a semantic analysis of TF-IDF vectors within the structured data and the unstructured data to develop a similarity matrix of the one or more potential target entities and the one or more current entities”
Regarding the Srihari reference, Srihari teaches disambiguating entities, by generating entity profiles and extracting information from multiple documents to generate a set of entity profiles, determining equivalence within the set of entity profiles using similarity matching algorithms, and integrating the information in the correlated entity profiles. See Srihari ¶ [0082]: “This system utilizes a model known as an entity disambiguation model, in which a bag of words and phrases are obtained from features. The term frequency-inverse document frequency (TF-IDF) value is computed with a cosine similarity Log-transformed measure, with prefix match used for term frequency and the ambiguous entity name used as a stop word.” See Srihari ¶ [0090-0091]: “Using the above mentioned features and the modified TF-IDF weighting scheme the cosine-similarity is applied to obtain a “# of documents by # of documents” similarity matrix. A hierarchical agglomerative clustering algorithm using single linkage across vectors representing documents to disambiguate an entity name or to cluster the similarity matrix and group documents that mention the same name.”
Srihari reference either individually or as a whole does not teach or suggest:
“training, by a machine learning operation executed by the processor, a classifier of a classification-based recommendation model using the structured data and the unstructured data to identify similarities between the one or more current entities and the one or more potential target entities, wherein identifying the similarities includes performing a semantic analysis of TF-IDF vectors within the structured data and the unstructured data to develop a similarity matrix of the one or more potential target entities and the one or more current entities”
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such 

8.		The 35 U.S.C. § 101 rejection for Claims 1-4, 6-11, 13-17 and 19-20 are withdrawn under step 2a prong one since the claims do not recite a judicial exception according to the January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility.  

9.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent and/or US PG Publication Documents
-> US Patent # (10,410,224 B1) – Determining Item Feature Information from User Content;
-> US PG Pub (US 2017/0103441 A1) – Comparing Business Documents to Recommend Organizations;
-> US PG Pub (US 2017/0103439 A1) – Searching Evidence to Recommend Organizations;
-> US PG Pub (US 2011/0106807 A1) – Systems and Methods for Information Integration through Context-Based Entity Disambiguation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/Examiner, Art Unit 3623               

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623